DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-15) in the reply filed on 8/4/2021 is acknowledged.

Claim Objections
Claims 2, 6, 9 and 13 are objected to because of the following informalities: 
Regarding claims 2 and 13, in line 4 of the respective claims recites the limitation “said gelatinized potato feed”, which should be changed to “said gelatinous potato feed” for consistency with the previously recited limitation in step (b) of claims 1 and 9.
Regarding claim 6, in portion “b” of the time and temperature conditions, the limitation “and/or” should be amended to recite only one of the two, i.e. only “and” or only “or”, as the previous limitation recites “one or more of” which already encompasses the term “and/or”, and to place the claim in better form.
Regarding claim 9, the limitation “and/or” should be amended in the same way as stated for claim 6.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Currently, all limitations are given their broadest reasonable interpretation unless indicated otherwise.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lavoie et al. (US 2002/0189607 A1).
Regarding claim 1, Lavoie et al. teaches a method of making a gelatinized, shear-thinned potato starch composition comprising a lipid (abstract) comprising providing an initial potato feed comprising a potato starch component (potato starch), the initial potato feed naturally having an initial moisture content (paragraphs 9-10), at least partially gelatinizing the initial potato feed to thereby form a gelatinous potato feed, 
Regarding claim 2, the gelatinizing comprising heating the potato feed to thereby form a cooked potato feed, and contacting the cooked potato feed with an aqueous solution to form the gelatinized potato feed (paragraphs 9 and 11). Since applicant’s disclosure does not explicitly define “blanching” to require any particular processing steps other than those recited by claim 2, where Lavoie et al. teaches these steps as stated above, the heating and contacting with an aqueous solution steps taught by Lavoie et al. are construed to be a “blanching” process.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lavoie et al. (US 2002/0189607 A1) as stated for claims 1-2 above, and in view of Bello et al. (US 6,251,465 B1).
The limitation “at least 10oC and less than 125oC” is hereon construed to recite a range of 10-125oC. Lavoie et al. does not teach the shearing occurs at the claimed temperature range for 1-60 minutes.
Bello et al. teaches a process for making gel potato products using raw potato stock (abstract) comprising subjecting potatoes to a high-shear grinder, where the grinding step interjects a mechanical cooking into the process. The grinding is performed for a duration of 3 minutes and controlled to result in a final temperature of 50-70oC (column 3 lines 3-4 and 32-48). The reference is analogous since it is directed to a similar process, i.e. including shearing, for producing a gelatinous potato product.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lavoie et al. to shear the potato for the claimed time and temperature since the reference already teaches a shearing process (paragraph 16) but does not specify the parameters, where one of ordinary skill in the art would have looked to the relevant prior art for guidance, since Lavoie et al. already teaches wanting to maintain the potato product below a temperature of about 120oC to minimize undesired reduction of gel strength in the finished product (paragraph 14), and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired viscosity, workability in subsequent processes, and composition (e.g. starch concentration) as taught by Lavoie et al. (paragraph 16).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lavoie et al. (US 2002/0189607 A1) as stated for claims 1-2 above, and in view of McArthur et al. (US 7,026,006 B1).
Lavoie et al. teaches the product has 5-25 wt% starch, where the lipid component is 0.1-5 wt% of the starch weight (paragraph 9). This results in a lipid component of up to 1.25 wt% of the liquid potato product (5% of 25%).
Lavoie et al. does not teach the specific type of lipid used.
McArthur et al. teaches a potato product made by an aqueous mixture of potato pieces and oil (abstract) comprising cooking (gelatinizing) the potatoes (column 3 lines 50-52), homogenizing to create a smooth texture (column 4 lines 22-26), where vegetable oils such as soybean, coconut, sunflower, palm, corn, and canola oil can be included in an amount up to 20% to assist with flavor dispersion, flavor release, rehydration rate control, elasticity, emulsifier dispersion, and emulsifier reaction rate (column 4 lines 45-56).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lavoie et al. to include the claimed type and amount of oil since the reference already teaches adding lipids but does not specify the type, where one of ordinary skill in the art would have looked to the relevant prior art for guidance on the particular type of lipid source to use, for the advantages taught by McArthur et al., and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired flavor and texture.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lavoie et al. (US 2002/0189607 A1) as stated for claims 1-2 above.
In view of the rejection under 35 USC 112(b) above, the limitation “at least 1 to 75 weight percent of added water and 5 to 90 weight percent of said potato component” is interpreted to recite the ranges of 1-75 wt% added water and 5-90 wt% potato component. 
Lavoie et al. teaches the gelatinization of the potato feed in aqueous solution of up to about 25% (potato starch) solids (paragraph 9). Including the lipid, the amount of added water would have been within the claimed range of 1-75 wt%, e.g. 73.25 wt% added water (25 wt% starch, 1.25 wt% lipids as recited for claim 4 above, and the balance added water). 
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. 

Claims 6-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie et al. (US 2002/0189607 A1) as stated for claims 1-2 above, and in view of Kozora et al. (US 2021/0315246 A1) and Dohman et al. (US 2007/0059427 A1).
Regarding claim 6, Lavoie et al. does not teach the liquid potato product exhibits two or more of the claimed rheological properties at the claimed time and temperature conditions. 
Kozora et al. teaches a method of making a starch blend including potato starch (abstract) comprising heat moisture treated, i.e. gelatinized (paragraph 7), potato starch, where products including the starch exhibit decreased viscosity (force/area * time) over increased shear rate (figures 5-8; paragraph 72). It is noted that viscosity is presented in log scale, therefore the respective change in viscosity would not have been equal across the various shear rate ranges. The reference is analogous since it is directed to a food product including a potato component which allows the food to exhibit desired rheological properties.
Dohman et al. teaches an extended shelf life mashed potato product (abstract) comprising cooking (gelatinizing) potatoes (paragraphs 17-18), shearing the potatoes to obtain desired organoleptic properties (paragraph 32), where the viscosity of the product is retained over a period of up to 98 days (paragraphs 72-73; table 7 “thickness/viscosity”) when stored in refrigerated conditions (paragraph 20). The reference is analogous since it is directed to a similar potato product which exhibits desired rheological properties over an extended period of time.
Since the process of Lavoie et al. appears to be the same as that of applicant’s process (claim 1), i.e. a potato component is gelatinized and sheared in the presence of oil, and since the prior art acknowledges that gelatinized potato starch exhibits decreasing shear stress as applied shear rate increases (Kozora et al.) while maintaining rheological properties over an extended period of time (Dohman et al.), one 
Regarding claim 7, Dohman et al. teaches the rheological properties of potato products can be retained over an extended period of time (up to 98 days) as stated for the combination applied to claim 1. The same combination is applied to claim 7 and therefore one of ordinary skill in the art would have similarly expected the rheological properties after storing the product for 72 hours at 6oC.
Regarding claim 8, the combination applied to claim 6 suggests that one of ordinary skill in the art would have reasonably expected the product of Lavoie et al. to also exhibit similar rheological properties as those resulting from applicant’s claimed process. The same combination is applied to claim 8 and would have been obvious for the same reasons stated for claim 6 above.
Regarding the product comprising at least 10 wt% of at least one complex carbohydrate material other than the potato component, Lavoie et al. further teaches the product can also be co-processed with hydrocolloids, gums, and modified starches to change the rheology or increase water binding capacity as desired (paragraphs 38-39).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lavoie et al. to include the claimed amount of the complex carbohydrate material since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired effect on rheological properties and water binding capacity of the product as taught by Lavoie et al.
Regarding claims 9-12, the combination of Lavoie et al. with Koroza et al. and Dohman et al. teaches the claimed process as stated for claim 6 above and suggests to one of ordinary skill in the art that the claimed rheological properties would have been expected. The same combination is applied to claim 9 and would have been obvious for the same reasons stated for claim 6.
Regarding claim 13, Lavoie et al. teaches the gelatinizing comprising heating the potato feed to thereby form a cooked potato feed, and contacting the cooked potato feed with an aqueous solution to form the gelatinized potato feed (paragraphs 9 and 11) as stated for claim 2 above.
Regarding claim 15, Lavoie et al. teaches the product has 5-25 wt% starch, where the lipid component is 0.1-5 wt% of the starch weight (paragraph 9). This results in a lipid component of up to 1.25 wt% of the liquid potato product (5% of 25%). Lavoie et al. further teaches the gelatinization of the potato feed in aqueous solution of up to about 25% (potato starch) solids (paragraph 9). Including the lipid, the amount of added water would have been within the claimed range of 1-75 wt%, e.g. 73.25 wt% added water (25 wt% starch, 1.25 wt% lipids, and the balance added water). 
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lavoie et al. (US 2002/0189607 A1) in view of Kozora et al. (US 2021/0315246 A1) and Dohman et al. (US 2007/0059427 A1) as stated for claim 9 above, and in view of Bello et al. (US 6,251,465 B1).
Lavoie et al. does not teach the shearing occurs at the claimed temperature range for 1-60 minutes.
Bello et al. teaches a process for making gel potato products using raw potato stock (abstract) comprising subjecting potatoes to a high-shear grinder, where the grinding step interjects a mechanical cooking into the process. The grinding is performed for a duration of 3 minutes and controlled to result in a final temperature of 50-70oC (column 3 lines 3-4 and 32-48). The reference is analogous since it is directed to a similar process, i.e. including shearing, for producing a gelatinous potato product.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lavoie et al. to shear the potato for the claimed time and temperature since the reference already teaches a shearing process (paragraph 16) but does not specify the parameters, where one of ordinary skill in the art would have looked to the relevant prior art for guidance, since Lavoie et al. already teaches wanting to maintain the potato product below a temperature of about 120oC to minimize undesired reduction of gel strength in the finished product (paragraph 14), and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired viscosity, workability in subsequent processes, and composition (e.g. starch concentration) as taught by Lavoie et al. (paragraph 16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BRYAN KIM/Examiner, Art Unit 1792